DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 06/11/2020.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/11/2020, 08/16/2021, 10/18/2021, 11/05/2021, 12/03/2021 and 04/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "The method" in line one.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "The method" in line one.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "The method" in line one.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "The method" in line one.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over X. Lin, K. Zhu, J. Zhou, J. Y. H. fuh, “Intelligent modeling and monitoring of micro-droplet profiles in 3D printing” (Herein referred as Lin et al), pgs. 367-376, 27 May 2020, in view of S. Korneev, Z. Wang, V. Thiagarajan, S. Nelaturi, “Fabricated shape estimation for additive manufacturing processes with uncertainty” (Herein referred as Korneev et al), pgs. 1-13, 16 April 2020.

1. Lin et al discloses a method comprising: 
receiving a geometry of a substrate surface at a neural network, the neural network trained using one or more training sets, each training set comprising a collection of manufacturing process parameters (See: pg. 368 right side, investigate the shape presentation and mapping of these profiles with substrate temperature by applying RBF network;  “2.2 Modeling the shape of droplet with RBFs” with an input x; “2.3. Training of the radial basis function network”); 
10determining a shape of the at least one droplet after it has been deposited on the substrate based on the received geometry (See: pg. 368, left side column, model the 3D droplet surface profile according to the variations of drying temperature, and achieves a high approximation and good generalization for the droplet formation monitoring; pg. 368 left side column, “2. The shape of drying micro-droplet in the inkjet printing” when an inkjet-printed droplet is deposited in the substrate, it will spread and oscillate until a balanced shape is finally reached…the micro-droplet drying process is critical to the properties of the deposited structure, and as a result the droplet shapes need monitoring and control to ensure the quality requirement….drive governing equation to describe the shape of droplet); and 
producing an output representing the determined shape of the at least one droplet (See: Fig. 3 the profile of simulation and real droplet; pg. 371 “3.2 The droplet shape characteristics” The Fig. 7 shows the 3D shape of a single droplet and the cross-sectional profile through its center using white-light interferometers’; pg. 372 (2) Modeling the drying shape with RBFN” Based on the 40RBFs, the training results of data T1-T8 are illustrated in Fig. 10(a)-(d)).  
Lin et al does not specify but Korneev et al discloses a different type of substrate geometry (See: pg. 5 right side column, each such subdomain include solidified substrate geometry that depends on the previously coalesced droplets. We assume the initial droplet is deposited on a flat substrate, and store the evolving substrate geometry; pg. 6 left side column, “4.2 Constructing the reduced order model” given an input solid substrate geometry alpha input….computing alpha output for a given alpha input) and the substrate configured to receive at least one liquid droplet (See: pg. 5 right side column, the initial droplet is deposited on a flat substrate, and store the evolving substrate geometry; pg. 6 left side column, 3. The placement of the droplet on the substrate is then computed).
It would have been obvious before the effective filing date to combine a fabricated shape estimation for additive manufacturing processes with uncertainty as taught by Korneev et al to the radial basis function networks of Lin et al would be to efficiently estimate the as-printed shape of an AM process at the droplet scale and the part-scale using a combination of Multiphysics simulation, surrogate modeling, uncertainty quantification, machine learning, convolution, and high resolution visualization (Lin et al, 7. Conclusions and future work).

2. Lin et al discloses the method of claim 1, wherein the shape comprises a 3D representation of the at 15least one droplet after it has deposited on the substrate (See: pg. 371 “3.2 The droplet shape characteristics” The Fig. 7 shows the 3D shape of a single droplet and the cross-sectional profile through its center using white-light interferometers’;pg. 372 (2) Modeling the drying shape with RBFN” Based on the 40RBFs, the training results of data T1-T8 are illustrated in Fig. 10(a)-(d)).  

3. Lin et al discloses the method of claim 1, wherein the one or more training sets comprise a surfaces of varying curvature, comprising one or more of a smooth surface, a rough surface, and a step-like surface (See: pg. 370 the robust network is found to have a little improvement on the performance, but increases much computational cost, this low improvement may dues to the rather smoothed data acquisition and the normalization step involved).  

4. Lin et al discloses the method of claim 1, wherein the received geometry of the substrate comprises a 3D representation (See: pg. 371 “3.2 The droplet shape characteristics” The Fig. 7 shows the 3D shape of a single droplet and the cross-sectional profile through its center using white-light interferometers’; pg. 372 (2) Modeling the drying shape with RBFN” Based on the 40RBFs, the training results of data T1-T8 are illustrated in Fig. 10(a)-(d)).  

5. Lin et al discloses the method of claim 1, wherein the output is a 3D representation of the shape 25obtained by determining the shape based on the received geometry (See: pg. 371 “3.2 The droplet shape characteristics” The Fig. 7 shows the 3D shape of a single droplet and the cross-sectional profile through its center using white-light interferometers; pg. 372 (2) Modeling the drying shape with RBFN” Based on the 40RBFs, the training results of data T1-T8 are illustrated in Fig. 10(a)-(d)).  

6. Lin et al discloses the method of claim 1, wherein determining the shape of the at least one droplet after it has been deposited on the substrate comprises determining the shape of the at least one droplet using one or more of a high-fidelity model and a steady-state model (See: pg. 368 left side column, “2. The shape of drying micro-droplet in the inkjet printing” when an inkjet-printed droplet is deposited in the substrate, it will spread and oscillate until a balanced shape is finally reached…the micro-droplet drying process is critical to the properties of the deposited structure, and as a result the droplet shapes need monitoring and control to ensure the quality requirement….drive governing equation to describe the shape of droplet; pg. 370 the robust network is found to have a little improvement on the performance, but increases much computational cost, this low improvement may dues to the rather smoothed data acquisition and the normalization step involved).  

7. Lin et al discloses the method of claim 1, further comprising estimating a shape of a product part based on the output, the product part comprising a plurality of droplets (See: pg. 373, left side, (1) Estimation of droplet profile at a given temperature).  

8. Lin et al discloses a method comprising: 
5receiving one or more training sets at a neural network, each training set comprising a, and a collection of manufacturing process parameters (See: pg. 368 right side, investigate the shape presentation and mapping of these profiles with substrate temperature by applying RBF network;  “2.2 Modeling the shape of droplet with RBFs” with an input x; “2.3. Training of the radial basis function network”); 
training the neural network using the one or more training sets (See: pg. 368 right side, investigate the shape presentation and mapping of these profiles with substrate temperature by applying RBF network;  “2.2 Modeling the shape of droplet with RBFs” with an input x; “2.3. Training of the radial basis function network”); 
receiving a geometry of a substrate at the neural network (See: pg. 368 right side, investigate the shape presentation and mapping of these profiles with substrate temperature by applying RBF network; “2.2 Modeling the shape of droplet with RBFs” with an input x; “2.3. Training of the radial basis function network”); 
determining a shape of the at least one droplet after it has been deposited on the substrate based on the received geometry (See: pg. 368, left side column, model the 3D droplet surface profile according to the variations of drying temperature, and achieves a high approximation and good generalization for the droplet formation monitoring; pg. 368 left side column, “2. The shape of drying micro-droplet in the inkjet printing” when an inkjet-printed droplet is deposited in the substrate, it will spread and oscillate until a balanced shape is finally reached…the micro-droplet drying process is critical to the properties of the deposited structure, and as a result the droplet shapes need monitoring and control to ensure the quality requirement….drive governing equation to describe the shape of droplet); and 
producing an output representing the determined shape of the at least one droplet (See: Fig. 3 the profile of simulation and real droplet; pg. 371 “3.2 The droplet shape characteristics” The Fig. 7 shows the 3D shape of a single droplet and the cross-sectional profile through its center using white-light interferometers’; pg. 372 (2) Modeling the drying shape with RBFN” Based on the 40RBFs, the training results of data T1-T8 are illustrated in Fig. 10(a)-(d)).  
Lin et al does not specify but Korneev et al discloses a different type of substrate geometry (See: pg. 5 right side column, each such subdomain include solidified substrate geometry that depends on the previously coalesced droplets. We assume the initial droplet is deposited on a flat substrate, and store the evolving substrate geometry; pg. 6 left side column, “4.2 Constructing the reduced order model” given an input solid substrate geometry alpha input….computing alpha output for a given alpha input) and the substrate configured to receive at least one liquid droplet (See: pg. 5 right side column, the initial droplet is deposited on a flat substrate, and store the evolving substrate geometry; pg. 6 left side column, 3. The placement of the droplet on the substrate is then computed).
It would have been obvious before the effective filing date to combine a fabricated shape estimation for additive manufacturing processes with uncertainty as taught by Korneev et al to the radial basis function networks of Lin et al would be to efficiently estimate the as-printed shape of an AM process at the droplet scale and the part-scale using a combination of Multiphysics simulation, surrogate modeling, uncertainty quantification, machine learning, convolution, and high resolution visualization (Lin et al, 7. Conclusions and future work).

159. Lin et al discloses the method of claim 8, wherein the shape comprises a 3D representation of the at least one droplet after it has deposited on the substrate (See: pg. 371 “3.2 The droplet shape characteristics” The Fig. 7 shows the 3D shape of a single droplet and the cross-sectional profile through its center using white-light interferometers; pg. 372 (2) Modeling the drying shape with RBFN” Based on the 40RBFs, the training results of data T1-T8 are illustrated in Fig. 10(a)-(d)).  

10. Lin et al discloses the method of claim 8, wherein the one or more training sets comprise surfaces of varying curvature, comprising one or more of a curved surface, a highly curved 20surface, a rough surface, and a step-like surface (See: pg. 370 the robust network is found to have a little improvement on the performance, but increases much computational cost, this low improvement may dues to the rather smoothed data acquisition and the normalization step involved).  

11. Lin et al discloses the method of claim 8, wherein the received geometry of the substrate comprises a 3D representation (See: pg. 371 “3.2 The droplet shape characteristics” The Fig. 7 shows the 3D shape of a single droplet and the cross-sectional profile through its center using white-light interferometers’;pg. 372 (2) Modeling the drying shape with RBFN” Based on the 40RBFs, the training results of data T1-T8 are illustrated in Fig. 10(a)-(d)).  

2512. Lin et al discloses the method of claim 8, wherein the output is a 3D representation of the shape obtained by determining the shape based on the received geometry (See: pg. 371 “3.2 The droplet shape characteristics” The Fig. 7 shows the 3D shape of a single droplet and the cross-sectional profile through its center using white-light interferometers’;pg. 372 (2) Modeling the drying shape with RBFN” Based on the 40RBFs, the training results of data T1-T8 are illustrated in Fig. 10(a)-(d)).
  
13. Lin et al discloses the method of claim 8, wherein determining the shape of the at least one droplet after it has been deposited on the substrate comprises determining the shape of the at least 30one droplet using one or more of a high-fidelity model and a steady-state model (See: pg. 368 left side column, “2. The shape of drying micro-droplet in the inkjet printing” when an inkjet-printed droplet is deposited in the substrate, it will spread and oscillate until a balanced shape is finally reached…the micro-droplet drying process is critical to the properties of the deposited structure, and as a result the droplet shapes need monitoring and control to ensure the quality requirement….drive governing equation to describe the shape of droplet; pg. 370 the robust network is found to have a little improvement on the performance, but increases much computational cost, this low improvement may dues to the rather smoothed data acquisition and the normalization step involved).  

14. Lin et al discloses the method of claim 8, further comprising estimating a shape of a product part based on the output, the product part comprising a plurality of droplets (See: pg. 375, “4. Conclusion” the profile of dried micro droplets are modeled and evaluated to study the formation of 3D inkjet printing droplets and their qualitative relationship with temperature variation).  
515. Lin et al discloses a system, comprising: 
receiving a geometry of a substrate surface at a neural network, the neural 10network trained using one or more training sets, each training set comprising a collection of manufacturing process parameters (See: pg. 368 right side, investigate the shape presentation and mapping of these profiles with substrate temperature by applying RBF network;  “2.2 Modeling the shape of droplet with RBFs” with an input x; “2.3. Training of the radial basis function network”); 
determining a shape of the at least one droplet after it has been deposited on the substrate based on the received geometry (See: pg. 368, left side column, model the 3D droplet surface profile according to the variations of drying temperature, and achieves a high approximation and good generalization for the droplet formation monitoring; pg. 368 left side column, “2. The shape of drying micro-droplet in the inkjet printing” when an inkjet-printed droplet is deposited in the substrate, it will spread and oscillate until a balanced shape is finally reached…the micro-droplet drying process is critical to the properties of the deposited structure, and as a result the droplet shapes need monitoring and control to ensure the quality requirement….drive governing equation to describe the shape of droplet); and 
15producing an output representing the determined shape of the at least one droplet (See: Fig. 3 the profile of simulation and real droplet; pg. 371 “3.2 The droplet shape characteristics” The Fig. 7 shows the 3D shape of a single droplet and the cross-sectional profile through its center using white-light interferometers’; pg. 372 (2) Modeling the drying shape with RBFN” Based on the 40RBFs, the training results of data T1-T8 are illustrated in Fig. 10(a)-(d)).  
Lin et al does not specify but Korneev et al discloses a processor and a memory (See: pg. 4 right side column, 4. Surrogate model” 96 core desktop to simulate 0.01s of deposition time of a signal droplet on a computational domain), a different type of substrate geometry (See: pg. 5 right side column, each such subdomain include solidified substrate geometry that depends on the previously coalesced droplets. We assume the initial droplet is deposited on a flat substrate, and store the evolving substrate geometry; pg. 6 left side column, “4.2 Constructing the reduced order model” given an input solid substrate geometry alpha input….computing alpha output for a given alpha input) and the substrate configured to receive at least one liquid droplet (See: pg. 5 right side column, the initial droplet is deposited on a flat substrate, and store the evolving substrate geometry; pg. 6 left side column, 3. The placement of the droplet on the substrate is then computed).
It would have been obvious before the effective filing date to combine a fabricated shape estimation for additive manufacturing processes with uncertainty as taught by Korneev et al to the radial basis function networks of Lin et al would be to efficiently estimate the as-printed shape of an AM process at the droplet scale and the part-scale using a combination of Multiphysics simulation, surrogate modeling, uncertainty quantification, machine learning, convolution, and high resolution visualization (Lin et al, 7. Conclusions and future work).

16. Lin et al discloses the system of claim 15, wherein the shape comprises a 3D representation of the at least one droplet after it has deposited on the substrate (See: pg. 370 the robust network is found to have a little improvement on the performance, but increases much computational cost, this low improvement may dues to the rather smoothed data acquisition and the normalization step involved).  

17. Lin et al discloses the method of claim 15, wherein the one or more training sets comprise surfaces of varying curvature, comprising one or more of a curved surface, a highly curved surface, a rough surface, and a step-like surface (See: pg. 370 the robust network is found to have a little improvement on the performance, but increases much computational cost, this low improvement may dues to the rather smoothed data acquisition and the normalization step involved).  

2518. Lin et al discloses the method of claim 15, wherein the received geometry of the substrate comprises a 3D representation (See: pg. 371 “3.2 The droplet shape characteristics” The Fig. 7 shows the 3D shape of a single droplet and the cross-sectional profile through its center using white-light interferometers’; pg. 372 (2) Modeling the drying shape with RBFN” Based on the 40RBFs, the training results of data T1-T8 are illustrated in Fig. 10(a)-(d)).  

19. Lin et al discloses the method of claim 15, wherein the output is a 3D representation of the shape obtained by determining the shape based on the received geometry (See: pg. 370 the robust network is found to have a little improvement on the performance, but increases much computational cost, this low improvement may dues to the rather smoothed data acquisition and the normalization step involved).  

20. Lin et al discloses the method of claim 15, further comprising estimating a shape of a product part based on the output, the product part comprising a plurality of droplets (See: pg. 375, “4. Conclusion” the profile of dried micro droplets are modeled and evaluated to study the formation of 3D inkjet printing droplets and their qualitative relationship with temperature variation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        05/04/2022